Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Continuation
Applicant’s request for continuation of Application 15698699 and 16373861 with Application 15698699, now US Patent No. 10354012. Applicant's submission effective date of 09/11/2020 has been entered.
Claims 1-15 pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, and 11 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 10, 12, and 22 of allowed Parent Application 15/698699, now US Patent 10354012. 


Current Application 17/018041
U. S. Patent 10354012, ‘4012’
1. An information processing system comprising: 5circuitry configured to receive, from a first electronic device, a content data including contents expressed in a first language, and destination information indicating a destination to which the content data is to be transmitted; receive language information indicating a second language to be translated 10from the destination, indicated by the destination information, the destination being different from the first electronic device; cause the contents expressed in the first language included in the content data to translate into the second language indicated by the language information received; transmit the content data, including the contents translated into the second 15language, to the destination indicated by the destination information.


6. An information processing method comprising: 32Client Ref. No. FN202003602 receiving, from a first electronic device, a content data including contents expressed in a first language, and destination information indicating a destination to which the content data is to be transmitted; receiving language information indicating a second language to be translated from the 5destination, indicated by the destination information, the destination being at a location different from the first electronic device; causing the contents expressed in the first language, included in the content data, to translate into the second language indicated by the language information received; and transmitting the content data, including the contents translated into the second 10language, to the destination indicated by the destination information.


11. A system comprising: a first electronic device; and 30an information processing apparatus; wherein the first electronic device includes first circuitry to send, to the information processing apparatus via a network, a content data including contents expressed in a first language, and destination information 35indicating a destination to which the content data is to be transmitted; and 33Client Ref. No. FN202003602 wherein the information processing apparatus includes second circuitry to receive the content data and the destination information from the first electronic device, 5receive language information indicating a second language to be translated from the destination, indicated by the destination information, the destination being different from the first electronic device; cause the contents expressed in the first language included in the content data to translate into the second language indicated by the language 10information received; transmit the content data, including the contents translated into the second language, to the destination indicated by the destination information.
1. An information processing system, communicable with a translation server through a network, the information processing system comprising: a receiver to receive content data from a first electronic device, including contents expressed in a first language, and to receive destination information, indicating a destination to which the content data is to be transmitted; circuitry to determine, based on the destination information received by the receiver, a second language as a target language into which the contents, expressed in the first language, is to be translated; and a transmitter to transmit translated content data to the destination indicated by the destination information, the destination being different from a location of the first electronic device, after translation of the content data by the translation server from the first language to the second language.

10. An information processing apparatus communicable with a translation server through a network, the information processing apparatus comprising: a receiver to receive content data from a first electronic device, including contents expressed in a first language, and to receive destination information, indicating a destination to which the content data is to be transmitted; circuitry to determine, based on the destination information received by the receiver, a second language as a target language into which the contents, expressed in the first language, is to be translated; and a transmitter to transmit translated first content data to the destination indicated by the destination information, the destination being different from a location of the first electronic device, after translation of the content data by the translation server from the first language to the second language.

12. An information processing method, performable by an information processing apparatus communicable with a translation server through a network, the method comprising: receiving content data, including contents expressed in a first language, and destination information indicating a destination to which the content data is to be transmitted; determining, based on the destination information received, a second language as a target language into which the contents, expressed in the first language, is to be translated; and transmitting translated content data to the destination indicated by the destination information, the destination being different from a location of the first electronic device, after translation of the content data by the translation server from the first language to the second language

22. An information processing system, communicable with a translation server through a network, the information processing system comprising: a receiver to receive first content data from a first electronic device in a first location, including contents expressed in a first language, and to receive first destination information, indicating a first destination of a second electronic device in a second location to which the first content data is to be transmitted, the receiver being further configured to receive second content data from the second electronic device in a second location, including contents expressed in a second language and being further configured to receive second destination information, indicating a second destination of the first electronic device in the first location to which the second content data is to be transmitted; circuitry to determine, based on the first destination information received by the receiver, the second language as a first target language into which the first contents, expressed in the first language, is to be translated and to determine, based on the second destination information received by the receiver, the first language as a second target language into which the second contents, expressed in the second language, is to be translated; and a transmitter to transmit translated first content data to the first destination indicated by the first destination information, after translation of the first content data by the translation server from the first language to the second language determined and to transmit translated second content data to the second destination indicated by the second destination information, after translation of the second content data by the translation server from the second language to the first language determined.



Regarding Instant independent claims 1, 6, and 11 and those of independent claims 1, 10, 12, and 22 of patent ‘4012’
      Although the claims at issue are not identical, they are not patentably distinct from each other. As the respective independent claims 1, 10, of the Patent encompasses and teaches all the teachings of the instant claim 1, and further independent claims 12, and 22 of the Patent encompasses and teaches respectively all the teachings of the instant claims 6, and 11; The teachings in the instant claims of receiving at an apparatus or a server transmitted contents data via a network expressed in a first language, and destination information 35indicating a destination to which the content data is to be transmitted, said apparatus to translate the contents and deliver said contents based on detected destination information from the first electronic device to the second device in a second language indicated by the destination information, and transmit said content data after translation to said second device are taught by the disclosed independent claims of the patent, thereby would have been obvious to one of ordinary skill in the art, Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection. Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 102 as being unpatentable over Shin et al. (US 2016/0034447, cited in IDS).

     Regarding claim 1, Shin teaches an information processing system (at least Fig. 29 teaches an information processing system communicable with a translation server comprising a method for acquiring content data 2903 from a first device, and analyzed contents cited in at para. 0154-0155, and 0182-0183 and Figs. 17-18 comprising receiver data, transmitter data including determine source language information, target destination language information from acquired contents and to translate said contents according to detected contents data from determined source language information to target destination language and transmit translated contents data to the second destination device according to said detected contents data) comprising: 
5circuitry configured to receive, from a first electronic device, a content data including contents expressed in a first language, and destination information indicating a destination to which the content data is to be transmitted (the system accessed a country/language database of further Figs. 17-18 to further process and determine received content data from said first electronic device of Fig. 29 and para. 0154-0155, and 0182-0183 comprising said included contents expressed in a first language, and destination information indicating a destination to which the content data is to be transmitted);
receive language information indicating a second language to be translated 10from the destination, indicated by the destination information, the destination being different from the first electronic device (analyzed data of further Fig. 29 and para. 0154-0155, and 0182-0183 further enabled the system to ascertain received language information by means of at least country code, address book data, receiver data, and the like indicating a second language to be translated 10from the destination, indicated by the destination information, the destination being different from the first electronic device);
cause the contents expressed in the first language included in the content data to translate into the second language indicated by the language information received (Fig. 29); transmit the content data, including the contents translated into the second 15language, to the destination indicated by the destination information (Fig. 29).

     Regarding claim 6, Shin teaches an information processing method (at least Fig. 29 teaches an information processing system communicable with a translation server comprising said method for acquiring content data 2903 from a first device, and analyzed contents cited in at para. 0154-0155, and 0182-0183 and Figs. 17-18 comprising receiver data, transmitter data including determine source language information, target destination language information from acquired contents and to translate said contents according to detected contents data from determined source language information to target destination language and transmit translated contents data to the second destination device according to said detected contents data) comprising: 32Client Ref. No. FN202003602 receiving, from a first electronic device, a content data including contents expressed in a first language, and destination information indicating a destination to which the content data is to be transmitted (the system accessed a country/language database of further Figs. 17-18 to further process and determine received content data from said first electronic device of Fig. 29 and para. 0154-0155, and 0182-0183 comprising said included contents expressed in a first language, and destination information indicating a destination to which the content data is to be transmitted);
receiving language information indicating a second language to be translated from the 5destination, indicated by the destination information, the destination being at a location different from the first electronic device (analyzed data of further Fig. 29 and para. 0154-0155, and 0182-0183 further enabled the system to ascertain received language information by means of at least country code, address book data, receiver data, and the like indicating a second language to be translated 10from the destination, indicated by the destination information, the destination being different from the first electronic device);
causing the contents expressed in the first language, included in the content data, to translate into the second language indicated by the language information received (Fig. 29); and transmitting the content data, including the contents translated into the second 10language, to the destination indicated by the destination information (Fig. 29).

     Regarding claim 11, Shin teaches a system comprising: a first electronic device (at least Fig. 29 teaches an information processing system communicable a server indicative of an information processing apparatus and a first transmitting electronic device); 
and 30an information processing apparatus (Fig. 29 further teaches said information processing system communicable a server indicative of said information processing apparatus); 
wherein the first electronic device includes first circuitry to send, to the information processing apparatus via a network, a content data including contents expressed in a first language, and destination information 35indicating a destination to which the content data is to be transmitted (the server of at least Fig. 29 further shown to receive from said first electronic device via a network, a content data including contents expressed in a first language, and destination information 35indicating a destination to which the content data is to be transmitted based on at least analyzed data of para. 0154-0155 and 0182-0183);
 and 33Client Ref. No. FN202003602 wherein the information processing apparatus includes second circuitry to receive the content data and the destination information from the first electronic device, 5receive language information indicating a second language to be translated from the destination, indicated by the destination information, the destination being different from the first electronic device (para. 0154-0155 and 0182-0183, Figs. 17-18, and 29 further teaches accessing a language/country database to associate detected contents with retrieved content data and the destination information from said first electronic device, 5language information indicating a second language to be translated from the destination based on at least destination country code or address, indicated by the destination information, the destination being different from the first electronic device);
 cause the contents expressed in the first language included in the content data to translate into the second language indicated by the language 10information received (Fig. 29); 
transmit the content data, including the contents translated into the second language, to the destination indicated by the destination information (Fig. 29).

Claims 1-15 rejected under 35 U.S.C. 102 as being unpatentable over Oshima et al. (JP 2004/260430, A1).

     Regarding claim 1, Oshima teaches an information processing system (at least the Abstract and para. 0033, and 0043 teaches an information processing system communicable with a group of servers and at least a first device and a second device and comprising a method for acquiring at least voice content data and receiver/transmitting content data from the first device, the system in further the Abstract and para. 0033, and 0043 analyzed said contents comprising received contents data in a first source language information, transmitting IP content data, destination IP data and ascertain based on the analyzed data the source language information, target destination language information and target receivers and to translate said contents according to said detected contents data from determined source language information to target destination language and transmit translated contents data to the second destination device according to said detected contents data) comprising: 
5circuitry configured to receive, from a first electronic device, a content data including contents expressed in a first language, and destination information indicating a destination to which the content data is to be transmitted (at least received IP data of the receiver and IP data of target receivers of further cited in Abstract and para. 0033, and 0043 further enabled to ascertain said content data expressed in a first language, and destination information indicating a destination to which said content data is to be transmitted);
receive language information indicating a second language to be translated 10from the destination, indicated by the destination information, the destination being different from the first electronic device (Abstract and para. 0033, and 0043);
cause the contents expressed in the first language included in the content data to translate into the second language indicated by the language information received (Abstract and para. 0033, and 0043); transmit the content data, including the contents translated into the second 15language, to the destination indicated by the destination information (Abstract and para. 0033, and 0043).
    
    Regarding claim 2 (according to claim 1), Oshima further teaches wherein the circuitry further configured to send, to a translation server via a network, the contents expressed in the first 20language included in the content data (at least para. 0033 and 0043 further notes the system configured to send, to a translation server via a network, the contents expressed in the first language included in the content data); and receive, from the translation server via the network, the content data, including the contents translated into the second language, translated by the translation server (the system of further para. 0033 and 0043 further notes the system configured to receiving, from said translation server via the network, said content data, including the contents translated into the second language, translated by the translation server).


    Regarding claim 3 (according to claim 1), Oshima further teaches wherein the content data includes at 25least one of voice data and text data (said content data of the Abstract or para. 0033, and 0043 includes at 25least one of voice data).

    Regarding claim 4 (according to claim 2), Oshima further teaches wherein the content data includes at least one of voice data and text data (said content data of the Abstract or para. 0033, and 0043 includes at 25least one of voice data).


30    Regarding claim 5 (according to claim 1), Oshima further teaches wherein the circuitry is configured to transmit the content data, after translation of the contents into the second language, to enable the destination to communicate with the first electronic device, without knowledge of the first language (the process discussed in at least the Abstract or para. 0033, and 0043 further enabled after translation of the contents into the second language, to enable the destination to communicate with the first electronic device, understoodly without knowledge of the first language as the translation is based on the detected IP address of the users).

     Regarding claim 6, Oshima teaches an information processing method (at least the Abstract and para. 0033, and 0043 teaches an information processing system communicable with a group of servers and at least a first device and a second device and comprising said method for acquiring at least voice content data and receiver/transmitting content data from the first device, the system in further the Abstract and para. 0033, and 0043 analyzed said contents comprising received contents data in a first source language information, transmitting IP content data, destination IP data and ascertain based on the analyzed data the source language information, target destination language information and target receivers and to translate said contents according to said detected contents data from determined source language information to target destination language and transmit translated contents data to the second destination device according to said detected contents data) comprising: 
receiving, from a first electronic device, a content data including contents expressed in a first language, and destination information indicating a destination to which the content data is to be transmitted (at least received IP data of the receiver and IP data of target receivers of further cited in Abstract and para. 0033, and 0043 further enabled to ascertain said content data expressed in a first language, and destination information indicating a destination to which said content data is to be transmitted);
receiving language information indicating a second language to be translated from the 5destination, indicated by the destination information, the destination being at a location different from the first electronic device (Abstract and para. 0033, and 0043);
causing the contents expressed in the first language, included in the content data, to translate into the second language indicated by the language information received (Abstract and para. 0033, and 0043); and transmitting the content data, including the contents translated into the second 10language, to the destination indicated by the destination information (Abstract and para. 0033, and 0043).

    Regarding claim 7 (according to claim 6), Oshima further teaches wherein further comprising: sending, to a translation server via a network, the contents expressed in the first language included in the content data (at least para. 0033 and 0043 further notes the system configured to send, to a translation server via a network, the contents expressed in the first 20language included in the content data); and 15receiving, from the translation server via the network, the content data, including the contents translated into the second language, translated by the translation server (the system of further para. 0033 and 0043 further notes the system configured to receiving, from said translation server via the network, said content data, including the contents translated into the second language, translated by the translation server).

    Regarding claim 8 (according to claim 6), Oshima further teaches wherein the content data includes at 25least one of voice data and text data (said content data of the Abstract or para. 0033, and 0043 includes at 25least one of voice data).


    Regarding claim 9 (according to claim 7), Oshima further teaches wherein the content data includes at least one of voice data and text data (said content data of the Abstract or para. 0033, and 0043 includes at 25least one of voice data).


    Regarding claim 10 (according to claim 6), Oshima further teaches wherein the transmitting of the 25content data, after translation of the contents into the second language, enables the destination to communicate with the first electronic device, without knowledge of the first language (the process discussed in at least the Abstract or para. 0033, and 0043 further enabled after translation of the contents into the second language, to enable the destination to communicate with the first electronic device, understoodly without knowledge of the first language as the translation is based on the detected IP address of the users).


    Regarding claim 11, Oshima teaches in at least para. 0043 and the Abstract a system comprising: 
a first electronic device (para. 0043-0044 and Abstract further cites at least a first electronic device 10-1); and 
30an information processing apparatus (para. 0043-0044 and Abstract further cites at least a translation server as the information processing apparatus); 
wherein the first electronic device includes first circuitry to send, to the information processing apparatus via a network, a content data including contents expressed in a first language, and destination information 35indicating a destination to which the content data is to be transmitted (contents data of at least the Abstract and those cited in para. 0033, 0043-0044 comprises sent contents such as content data including contents expressed in a first language, and destination IP information data 35indicating a destination to which the content data is to be transmitted);
and 33Client Ref. No. FN202003602 wherein the information processing apparatus includes second circuitry to receive the content data and the destination information from the first electronic device, 5receive language information indicating a second language to be translated from the destination, indicated by the destination information, the destination being different from the first electronic device (received contents data of at least the Abstract and those cited in para. 0033, 0043-0044 further comprises transmitting IP information data, destination IP information data, detected source language and language information indicating a second language to be translated from the destination, indicated by the destination information, the destination being different from the first electronic device); 
cause the contents expressed in the first language included in the content data to translate into the second language indicated by the language 10information received (Abstract and 0043-0044); transmit the content data, including the contents translated into the second language, to the destination indicated by the destination information (Abstract and 0043-0044). 

    Regarding claim 12 (according to claim 11), Oshima further teaches wherein the information processing apparatus is a translation 15server (translation server 50-3 of Abstract and 0043-0044).

    Regarding claim 13 (according to claim 11), Oshima further teaches wherein the content data includes at least one of voice data and text data (detected content data of at least  Abstract and 0043-0044 further comprises at least one of voice data and text data).

20    Regarding claim 14 (according to claim 12), Oshima further teaches wherein the content data includes at least one of voice data and text data (detected content data of at least  Abstract and 0043-0044 further comprises at least one of voice data and text data).
 
    Regarding claim 15 (according to claim 11), Oshima further teaches wherein the information processing apparatus is configured to transmit the content data, after translation of the contents into the second language, to 25enable the destination to communicate with the first electronic device, without knowledge of the first language (the process discussed in at least the Abstract or para. 0033, and 0043 further enabled after translation of the contents into the second language, to enable the destination to communicate with the first electronic device, understoodly without knowledge of the first language as the translation is based on the detected IP address of the users).


Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        4/28/2022